Citation Nr: 0821509	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  06-26 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for headaches.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Sylvia N. Albert, Associate Counsel 


INTRODUCTION

The veteran had active service from May 1969 until December 
1971.  The veteran also served in the National Guard from 
March 1983 until March 2005, with multiple periods of active 
duty throughout.  


This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Muskogee, Oklahoma.  

FINDING OF FACT

Competent medical evidence of record demonstrates that 
headaches were initially clinically demonstrated years after 
service, and have not been shown by competent medical 
evidence to be etiologically related to the veteran's active 
service. 


CONCLUSION OF LAW

Headaches were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  The VCAA applies in this case. 

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.   As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, VA is required to review 
the information and evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In this case, a May 2005 letter from the AOJ to the appellant 
satisfied VA's duty to notify.  The letter informed him of 
what evidence was necessary to establish entitlement to the 
benefit he claimed and advised the veteran of his and VA's 
respective duties for obtaining evidence.  He was told what 
VA had done to help his claim and also what he could do to 
assist.  In addition, the veteran was informed of where to 
send any other information or evidence and what the evidence 
had to show to establish entitlement.  Notably, this letter 
did not inform the veteran that a disability rating and 
effective date would be assigned in the event the veteran was 
awarded the benefit sought.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473.  However, as service connection 
is denied in this case, VA's failure to provide this notice 
is not prejudicial to the veteran.  Any questions as to the 
appropriate disability rating or effective date to be 
assigned have therefore been rendered moot, and the absence 
of notice on these two elements of a service connection claim 
does not prejudice the veteran.  

Duty to Assist 

VA has a duty to make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim.  38 U.S.C.A. § 5103A(a)(1) (West 2002).  In 
this case, the claims file contains the veteran's service 
treatment records and reports of VA post-service examinations 
and treatments.  Additionally, the veteran's statements in 
support of his appeal are affiliated with the claims folder 
and the veteran was afforded a VA examination.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  The Board, after 
careful review of the veteran's statements, service records, 
and medical records, has found nothing to suggest that there 
is any outstanding evidence with respect to the veteran's 
claim.  

Legal Criteria and Analysis 

Service connection will be granted if the veteran shows he 
has a disability resulting from an injury incurred or a 
disease contracted in service, or for aggravation of a pre-
existing injury or disease in active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  
Service connection will also be approved for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).
In order to establish entitlement to service connection, the 
veteran must first provide medical evidence of a current 
disability.  In this case, the veteran was afforded a VA 
examination in September 2006.  The veteran relayed that he 
experiences headaches once or twice a week, which last from 
30 minutes to an hour.  The examiner noted that the veteran 
had a history of headaches, although no diagnosis was made.  
However, with resolution of doubt in the veteran's favor, the 
Boards finds that a current disability has been demonstrated.  
Thus,  the first element of service connection has been met.  

Additionally, an in-service injury or disease must be 
demonstrated.  The veteran's service treatment records 
reflect that he was involved in a truck accident in August 
1970.  Progress notes dated August 14, 1970, indicate that he 
suffered trauma to the head and back, and complained of a 
headache and pain in the back.  The evidence of record 
therefore supports the veteran's contention of a head injury 
in service.  The second requirement for service connection 
has been satisfied.

Lastly, the veteran must show a nexus between the veteran's 
headaches and the in-service trauma.  While records show that 
the veteran suffered a head injury in 1970, the veteran's 
separation examination in December 1971 failed to note any 
abnormalities in the veteran's clinical examination.  The 
veteran also stated he was in 'good' health and had 'no 
medical problem.'  See December 1971 Report of Medical 
History.  Furthermore, the record contains multiple physical 
examination reports from the veteran's service in the 
National Guard which lack any complaints of headaches.  
Specifically, the veteran himself relayed that he did not 
suffer from 'frequent or severe headaches' in reports of 
medical history dated in March 1983, April 1990, January 
1995, and March 2000.  Following service, the claims file 
shows no documented complaints or treatment for headaches 
until 2006.  Therefore the first recorded headache was not 
until roughly 24 years after his discharge from service.  In 
making its decision, the Board notes that the lapse of time 
between service separation and the earliest documentation of 
a current disability is a factor for consideration in 
deciding a service connection claim.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board will also consider the medical opinions of record.  
In September 2006, the veteran was afforded a VA medical 
examination.  Following a review of the claims file and an 
examination of the veteran, the examiner found the veteran to 
have a history of headaches and opined that the headaches are 
"less likely related to the claimed head injury while he was 
in service."  See September 2006 VA Examination Report.  The 
Board also recognizes that the veteran was treated at the VA 
Medical Center in Muskogee in July 2006.  The physician's 
assistant who examined the veteran also found him to have 
chronic headaches.  She opined that "it is as likely as not 
that the patient's headaches are related to blunt head trauma 
while in the military years ago."  See July 2006 VAMC 
Records.  

In a case such as this, with vying medical opinions, it is 
the prerogative of the Board to determine what credibility 
and weight to attach to each.  The probative value of a 
medical opinion is generally based on the scope of the 
examination, as well as the relative merits of the expert's 
qualifications and analytical assessments.  Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).  As is true with any 
piece of evidence, the credibility and weight to be attached 
to these opinions are within the province of the adjudicator.  
The adjudicator may favor one expert's opinion over another 
as long as an adequate statement of reasons and bases is 
given.  Owens v. Brown, 7 Vet. App. 429, 434 (1995).  Factors 
to consider when comparing expert medical opinions include: 
(1) the basis for the physician's opinion; (2) the 
physician's knowledge of the veteran's accurate medical and 
personal relevant history; (3) the length of time the 
physician has treated the veteran; (4) the physician's 
experience and expertise; and (5) degree of specificity and 
of certainty of the physician's opinion.  The Board evaluates 
the various medical opinions with these factors in mind.  

The Board finds that September 2006 VA examiner's opinion has 
significant probative weight since it was based on a review 
of the claims folder.  The examiner considered the clinical 
examination of the veteran, as well as the veteran's 
assertions and medical history.  The opinion was well 
reasoned and provided supporting rationale.  The VA 
examination report, in turn, is entitled to a significant 
amount of probative weight.  See Elkins v. Brown, 5 Vet. App. 
474, 478 (1993).  

Conversely, the opinion of the VAMC physician's assistant is 
lacking in probative weight.  The opinion was based on 
knowledge of the veteran's current condition and the history 
relayed by the veteran himself.  There is no indication that 
the physician's assistant examined the veteran's service 
medical records or any medical record.  Therefore the Board 
finds that the opinion of the VAMC physician's assistant is 
entitled to less probative weight than that of the VA 
examiner.  

The competent, probative medical evidence of record therefore 
fails to show that the veteran's headaches are related to his 
active service.  The only evidence supporting the contention 
are the opinions of the VAMC physician's assistant and the 
veteran himself.  As previously established, the opinion of 
the physician's assistant carries little probative weight.  
In addition, while the veteran contends his headaches are 
service related, he is a lay person with no medical training, 
and as such is not competent to express a medical opinion as 
to causation.  Only medical professionals are competent to 
express opinions as to medical causation, and thus the 
veteran's opinion also lacks probative value.  Espiritu, 2 
Vet. App. at 494.  While the Board recognizes the opinions of 
the veteran and the VAMC physician's assistant, the Board 
finds that the highly probative evidence of record 
illustrates that the veteran's headaches are not causally 
related to service.  Thus, the third requirement of service 
connection is unmet, and service connection for headaches is 
not warranted.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt is 
given to the claimant.  See 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  
After careful consideration, the Board finds that the 
preponderance of the evidence in this case falls against the 
claim, making the benefit of the doubt rule inapplicable.  




ORDER

Entitlement to service connection for headaches is denied.  




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


